Citation Nr: 1525174	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC), under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for cause of death.

3.  Service connection for interstitial lung disease due to asbestos exposure, for accrued benefits purposes.

4.  Eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to May 1956.  The Veteran died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2012, the appellant testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, the Veteran withdrew her claim for DIC benefits, under 38 U.S.C.A. § 1318.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for the cause of the Veteran's death; entitlement to service connection for interstitial lung disease due to asbestos exposure, for accrued benefits purposes, and entitlement to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1952 to May 1956.  

2.  On November 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to DIC benefits under 38 U.S.C.A. § 1318, is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of the claim for DIC under 38 U.S.C.A. § 1318 by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, during the November 2012 Board hearing, has withdrawn this appeal for entitlement to DIC benefits under 38 U.S.C.A. § 1318, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, for entitlement to DIC under 38 U.S.C.A. § 1318, is dismissed.


REMAND

In regards to the appellant's claims for service connection for interstitial lung disorder, for accrued purposes, and entitlement to Dependents' Educational Assistance, the AOJ denied such claims in a March 2009 rating decision.  In a July 2009 statement, the appellant provided a notice of disagreement with that denial.  The AOJ has not issued a statement of the case that addresses either issue. Therefore, the Board must remand these issues for issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the appellant's claim of service connection for the cause of the Veteran's death is inextricably intertwined with the claim of service connection for interstitial lung disorder, for accrued purposes.  As such, it is premature to adjudicate the claim of service connection for the cause of the Veteran's death at this juncture.  The claim should be adjudicate following the RO's action on the claim of service connection for interstitial lung disorder, for accrued purposes

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the appellant with a statement of the case regarding the issues of service connection for interstitial lung disorder, for accrued purposes, and entitlement to Dependents' Educational Assistance.  

Please advise the appellant of the time period in which to perfect her appeal.  If the appellant perfects her appeal in a timely fashion, then return the claim to the Board for its review, as appropriate.

2.  The appellate should be given an opportunity to submit medical opinion nexus evidence which relates the Veteran's interstitial lung disorder to service, to include to any asbestos exposure in service.  She should be informed that a probative opinion must include a complete rationale for all findings and conclusions reached.

3.  Thereafter, readjudicate the inextricably intertwined claim of service connection for the cause of the Veteran's death.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


